Filed 4/15/16 P. v. Watkins CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F070055
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F13904259)
                   v.

LONNIE GENE WATKINS,                                                                     OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Alan M.
Simpson, Judge.
         Elaine Forrester, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and Kevin
L. Quade, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P.J., Poochigian, J. and Peña, J.
       Defendant Lonnie Gene Watkins was convicted by guilty plea of being a felon in
possession of a firearm (Pen. Code, § 29800, subd. (a)(1);1 count1), concealing a firearm
on his person in public (§ 25400, subd. (a)(2); count 2), carrying a loaded firearm
(§ 25850, subd. (a); count 3), and unlawful possession of ammunition (§ 30305, subd. (a);
count 4). He admitted a prior strike conviction allegation (§§ 667, subds. (b)-(i),
1170.12, subds. (a)-(d)) and three prior prison term allegations (§ 667.5, subd. (b)). The
trial court sentenced him to a 32-month term on count 1, and to concurrent 32-month
terms on counts 2 through 4. On appeal, defendant contends, and the People concede,
that the trial court should have stayed the terms on counts 2 through 4 pursuant to section
654. We agree.
                                      DISCUSSION
       Section 654, subdivision (a) provides: “An act or omission that is punishable in
different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or
omission be punished under more than one provision.” In People v. Jones (2012)
54 Cal. 4th 350, the California Supreme Court held that multiple convictions based on a
single act or omission can be punished only once. (Id. at p. 360.) Specifically, the court
decided the defendant could be punished only once for his three convictions of
possession of a firearm by a felon, carrying a readily accessible concealed and
unregistered firearm, and carrying an unregistered loaded firearm in public. (Id. at
pp. 352, 360.)
       Here, officers recognized defendant as he was riding a bicycle on the sidewalk in
Fresno. The officers believed defendant had an outstanding warrant. He was nervous
and rigid. He acknowledged the hard item in his jacket was a gun. When officers



1      All statutory references are to the Penal Code.


                                             2
searched him, they found a loaded .44-caliber revolver.2 He was convicted of, and
punished for, three crimes for that single act of possession. Imposition of concurrent
terms, however, did not satisfy section 654’s prohibition of multiple punishment: “‘It has
long been established that the imposition of concurrent sentences is precluded by section
654 [citations] because the defendant is deemed to be subjected to the term of [all]
sentences although they are served simultaneously.’ [Citation.] Instead, the accepted
‘procedure is to sentence defendant for each count and stay execution of sentence on
certain of the convictions to which section 654 is applicable.’ [Citations.] Accordingly,
although there appears to be little practical difference between imposing concurrent
sentences, as the trial court did, and staying sentence on [three] of the convictions, as
defendant urges, the law is settled that the sentences must be stayed to the extent that
section 654 prohibits multiple punishment.” (People v. Jones, supra, 54 Cal.4th. at
p. 353.)
                                      DISPOSITION
       The 32-month terms on counts 2, 3, and 4 are stayed. The trial court is directed to
amend the abstract of judgment to reflect that the terms on counts 2, 3, and 4 are stayed
pursuant to section 654, rather than concurrent, and to forward a certified copy to the
California Department of Corrections and Rehabilitation.




2      The facts are taken from the Probation Officer’s Report.


                                              3